PER CURIAM.
The appellant appeals the deputy commissioner’s order in this workers’ compensation case awarding temporary total and temporary partial disability benefits to the claimant/appellee. We find competent, substantial evidence to support the deputy’s order and affirm. The scrivener’s error in the decretal portion of the order should be corrected to reflect an award of $148.51 per week for the period of February 25, 1984 through June 27, 1984.
AFFIRMED as modified.
ERVIN, SHIVERS and ZEHMER, JJ., concur,